The City of San




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 30, 2014

                                       No. 04-13-00720-CV

                                       Marilyn STEWART,
                                            Appellant

                                                 v.

                                THE CITY OF SAN ANTONIO,
                                         Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-09344
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        Appellant seeks to appeal the trial court’s order granting a permanent injunction and
authorizing the City of San Antonio to demolish the structure on the property located at 1010
Denver, San Antonio, Bexar County, Texas. The order was signed on October 1, 2013. It is
unclear from the record whether the demolition has occurred. The demolition of the structure
would moot this appeal. Gruebel v. City of Nacogdoches, No. 12-04-00176-CV, 2005 WL
612719, at *1 (Tex. App.—Tyler Mar. 16, 2005, no pet.). It is therefore ORDERED that
appellant file a written response in this court no later than fifteen days from the date of this order
stating whether this appeal has become moot by the demolition of the structure. The City of San
Antonio is also ORDERED to file a written response in this court no later than fifteen days from
the date of this order providing information on the current status of the structure.



                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of May, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court